 638DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.American Federation of Grain Millers,Local 61, AFL, is alabor organizationwithin the meaning of Section2 (5) of the Act.2.All employees,exclusive of office, clerical,and supervisory employees, asdefined inthe Act,constitute a unit appropriate for purposes of collective bargain-ing within the meaning of Section9 (b) of the Act.3.American Federation of Grain Millers,Local 61, AFL,at all times materialherein has been and now is the exclusive representative of all employees of theRespondent in the unit aforesaid for purposes of collective bargaining within themeaning of Section 9(a) of the Act.4.By unilaterally making wage increases and by refusing to bargainwith theabove-named Union,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section8 (a) (5) of the Act.5.By such conduct,by interrogation and threats addressed to employees, and bydischarging its employeeson October 30, 1953, theRespondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Section7 of theAct and has thereby engaged in and is engaging in unfair labor practiceswithin the meaning of Section8 (a) (1) of the Act.6.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]INSULATION CONTRACTORS OF SOUTHERN CALIFORNIA, INC., INSULATIONCONTRACTORS OF SOUTHERN CALIFORNIA, AND PLANT INSULATIONCOMPANYandMARIE BEARDONLOCAL 5 OF THE INTERNATIONAL ASSOCIATION OF HEAT AND FROST IN-SULATORS AND ASBESTOS WORKERS,AFL,AND ITS AGENT ALBERT E.HUTCHINSONandMAxIE BEARDON.CasesNos. 21-CA-1729and21-CB-195. October 29,195 .Decision and OrderOn March 10, 1954, Trial Examiner Wallace E. Royster issued anIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Company had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent Associations and the Respondent Union had notengaged in unfair labor practices and recommended that the complaintbe dismissed as to these Respondents.Thereafter, the RespondentCompany and the General Counsel filed exceptions to the IntermediateReport, and briefs in support thereof.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations.110 NLRB No. 105. INSULATION CONTRACTORS, ETC.639The Respondent Company, Plant Insulation Company, is a Cali-fornia corporation engaged in the distribution and installation ofinsulating materials. It is qualified to dobusinessin Arizona, Nevada,.and New Mexico. During 1953, the Respondent Company did a totalbusiness in excess of $500,000, of which more than $25,000 representedshipments of goods and services performed outside the State ofCalifornia.The Respondent Association, Insulation Contractors of SouthernCalifornia, is an unincorporated voluntary association of employers,including the Respondent Company, engaged in insulation work inthe Los Angeles area, and exists for the purpose of representing itsmembers in collective bargaining with labor organizations.During1953, the members of the Respondent Association shipped goods andperformed services outside the State of California valued in excess of$125,000.For a number of years the Respondent Association and a predecessororganization have negotiated a single collective-bargaining agreementwith the Respondent Union for all association members, who havethereby manifested a desire to be bound in their labor relations byjoint rather than by individual action.By this joint action, the As-sociation and its members have constituted themselves a single em-ployer within the meaning of the Act.'Although the Board has recently announced new minimum require-ments for the assertion of its jurisdiction, we will adhere to our pastpractice of considering all association members who participate inmultiemployer bargaining as a single employer for jurisdictionalpurposes.Accordingly, under the new standards, in determiningwhether to assert jurisdiction, the Board will continue to consider thetotality of the operations of the association members.As the membersin the aggregate ship goods and do business outside the State of Cali-fornia valued in excess of $50,000, we find that it will effectuate thepolicies of the Act to assert jurisdiction herein.2OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent Company, Plant InsulationCompany, Los Angeles, California, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Encouraging membership in Local 5 of the International As-sociation of Beat and Frost Insulators and Asbestos Workers, AFL,1Mundet CorkCorporation and Insulation Contractors of Southern California,Inc,96NLRB 1142 at 1169,Vaughn Bowen, at al,93 NLRB 1147 at 1150;Oertel Brewing Com-pany and Louisville Br ewers Assomattion,93 NLRB 530 at 537.2 Jonesbora Grain Drying Cooperatn,e,110 NLRB 481. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDor in any other labor organization of its employees, by discriminat-ing against employees in regard to hire or tenure of employment orany term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist any labor organization, to bar-gain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany or all of such activities except to the extent that such right maybe affected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8 (a)(3) of the Act.32.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Maxie Beardon and Claude Van Vlack immediate andlull reinstatment to their former or substantially equivalent positionsas insulation mechanics without prejudice to seniority or other rightsand privileges previously enjoyed.(b)Make whole Maxie Beardon and Claude Van Vlack for anyloss of pay they may have suffered by reason of the discriminationagainst them, in the manner provided in the section of the Interme-diate Report entitled "The Remedy."(c)Upon request make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social-security payment records, timecards, personnel records and re-ports, and all other records necessary to analyze the amounts of backpay due under the terms of this Order.(d)Post at its place of business in Los Angeles, California, copiesof the notice attached hereto and marked "Appendix A." 4Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-first Region, shall, after being duly signed by an authorized represen-tative of the Respondent Company be posted by it immediately uponreceipt thereof and maintained by it for a period of sixty (60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent Company to insure that said noticesare not altered, defaced, or covered by other material.(e)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order what stepsit has taken to comply therewith.3N L R B. v Entwistle Manufacturing CO,120 F 2d 532 (C A 4)4In the event that this Order is enforced by a decree of the United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." INSULATION CONTRACTORS, ETC.641(f) IT Is FURTHER ORDERED that the complaint be, and it hereby is,dismissed,insofar asit alleges (1) that the Respondents, InsulationContractors of Southern California, Inc., and Insulation Contractorsof Southern California, violated Section 8 (a) (2) and 8 (a) (1) ofthe Act; and (2) that the Respondent Union or its agent, Albert E.Hutchison, violated Section 8 (b) (2) and 8 (b) (1) (A) of the Act.MEMBER MURDOCK, concurring :I agree with the majority opinion that jurisdiction should be as-serted herein and that the Board may properly consider the "totalityof the operations" of all of the members of the Association for thepurposes of asserting jurisdiction.As the majority opinion notes,this has been the policy of the Board in the past.I am struck, however, at the incongruity which appears when thisaction is compared to the recent rejection of theRutledgedoctrine bymy colleagues.'In short, as I have explained in my dissenting opin-ion inRogers Bros. Wholesalers,the Board, by reason of the rejectionof theRutledgeformula, will hereafter consider only part of a singleemployer's operations for jurisdictional purposes.Thus the Boardwill henceforth look only to the inflow or outflow of a single employerand will not consider the cumulative impact of both inflow or out-flow.Similarly, the Board will look at direct inflow or indirect in-flow of a single employer but not to the combined effect of both directand indirect inflow.In their approach to the assertion of jurisdictionover the individual employer, accordingly, my colleagues have ex-alted the part over the whole and limit their view of the impact oncommerce to one segment of a single employer's operations.While I cannot understand, and the majority opinion does not at-tempt to explain, why the operations of many employers may be re-garded as a single entity and totalled to determine impact on com-merce while the operations of one employer cannot be, I concur in theresult reached herein.The inconsistency of this decision and thatwhich rejected theRutledgeformula is patent; but, unlike my col-leagues,I do not consider the latter action supportable in fact orin law.The responsibility for the disparate treatment thus accordedin the assertion of jurisdiction in the future is therefore their respon-sibility and not mine.MEMBERPETERSON took no part in the consideration of the aboveDecision and Order.s The RutledgePaper Products, Inc.,91 NLRB625, now overruledby a majority of theBoard in Rogers Bios.Wholesalers,110 NLRB 604.338207-55-vol. 110-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICE TO ALL EMPLOYEESPursuantto a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT encourage membership in Local 5 of the Interna-tionalAssociation of Heat and Frost Insulators and AsbestosWorkers, AFL, or in any other labor organization of our employ-ees, by discriminating in regard to hire or tenure of employment orany term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce ouremployees in the exercise of their right to self-organiza-tion, tojoin or assistany labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargainingor othermutualaid or protection, and to refrain from any and allsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) of-the Act.WE WILL offer to Maxie Beardon and Claude Van Vlack im-mediate and full reinstatement to their former or substantiallyequivalent positions as insulation mechanics without prejudice to-seniority and other rights and privileges previously enjoyed, andmake each whole for any loss of pay suffered as a result of the dis--crimination.PLANT INSULATIONCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges and amended charges, duly filed by Maxie Beardon,an individual,against Insulation Contractors of Southern California, Inc., herein called the Incor-porated Association,and Plant Insulation Company, herein called Plant,inCase-No. 21-CA-1729, andagainstLocal5 of the International Association of Heatand Frost Insulators and Asbestos Workers,AFL, and itsagentAlbertE. Hutchinson,herein called Respondent Union and Hutchinson,inCase No. 21-CB-495, theGeneral Counsel for the NationalLaborRelations Board issued a consolidated com-plaint alleging that:(1)The Incorporated Association had engaged in unfair laborpractices within the meaning of Section 8 (a) (1) and(2) of theNational Labor-Relations Act, 61 Stat.161, herein called theAct; (2)Plant had engaged in unfairlabor practices within the meaning of Section 8 (a) (1), (2), and(3) of the Act; INSULATION CONTRACTORS, ETC.643(3) Insulation Contractors of Southern California,herein called the Association"is the successor to Incorporated Association;and (4)the Respondent Union andHutchinson have engaged in unfair labor practices within the meaning of Section8 (b) (1) (A)and (2)of theAct.Itis further alleged that the unfair laborpractices complained of constitute unfair labor practices within the meaning ofSection 2(6) and(7) of the Act.The substance of the complaint consists of allegations that the Incorporated Asso-ciation on or about December15, 1952,by contract with the Respondent Union,established membership in the Respondent Union as a condition of employment byany member of Incorporated Association and at all times since the IncorporatedAssociation and its successor,Association,have by reason of this contract and bypractice required membership in the Respondent Union as a condition of employ-ment; that Plant discharged its employees,Maxie Beardon and ClaudeVan Vlack,on April 17,1953, upon the demand of Hutchinson,a representative of the Respond-ent Union,because they were not members of that organization;and that aboutMay 5, 1953,Plant reemployed Beardon andVan Vlackin positions less desirablethan those from which they were discharged.It is further alleged that the Respond-ent Union and Hutchinson caused the discharge of Beardonand Van Vlack.By answer the Incorporated Association and Plant deny the commission of unfairlabor practices and the Association denies that it is the successor to IncorporatedAssociation.The Respondent Union and Hutchinson deny the allegations in respectto them.Pursuant to notice a hearing was held before me in Los Angeles, California, onJanuary 27,28, and 29, 1954.All parties were permitted to examine and cross-examine witnesses and to introduce evidence relative to the issues.Following theclose of the hearing,a brief has been received from counsel for the RespondentEmployers and a letter supporting the contentions of that brief has been filed bythe Respondent Union and Hutchinson.Uponthe basis of the entire record in the case,and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTS AND THE LABOR ORGANIZATION INVOLVED1.TheIncorporated Association is a nonprofit corporation,organized under thelaws of theState of California with its principal office and place of business at LosAngeles.The IncorporatedAssociation has been the duly authorized agent foritsmembers,among them Plant,Fiberglas Engineering Supply Company, ReeceInsulation Company, andJ.T. Thorpe, Inc., forpurposes of representing its mem-bers in collective bargaining with labor organizations.The Incorporated Associa-tion took steps toward dissolution in August1953 andfiled a final certificate in thatrespect in December of that year.It is no longer functioning.2.TheAssociation is an unincorporated,voluntaryassociation of employersengaged in insulationwork in the Los Angelesarea, amongthemPlant, and existsfor thepurpose of representing its members in matters of collective bargaining withlabor organizations.3.Plant is a California corporation engaged in the distribution and installationof insulating materials,with its principaloffice andplace of businessin LosAngeles.During the calendaryear 1953Plant shipped goods and performed services outsidethe State of Californiavalued in excessof $25,000, anddid a total business in excessof $500,000thatyear.Plant, as'a subcontractor,performs some services at theUnited States NavyYard at Wilmington,California.4.RespondentUnionisa labor organization admitting to membership employeesof Plant, andAlbertE. Hutchinson is its business agent.H. THE UNFAIR LABOR PRACTICESA. The 1951Board decisionIn an unfair labor practice proceeding involving the Incorporated Association anditsmembers,among them Plant, and the Respondent Union,2 the Board on October-31, 1951, found that the Incorporated Association and its several members had ex-'No charge was filed against the Association and it is not alleged to have committedany unfair labor practice.2MundetCorkCoipoiationand Insulation Contiactois of Southern California, Inc,.96 NLRB 1142 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDecuted,'accepted, and enforced an unlawful hiring agreement with the RespondentUnion and ordered them to withdraw recognition from the Respondent Union andto cease giving effect to a contract between them dated May 28,1950.The Respond-ent Union in the same proceeding was required to cease and desist from causing theIncorporated Association and its members to discharge employees or to deny employ-ment to qualified applicants in violation of Section 8 (a) (3) of the Act; enteringinto, renewing,or enforcing any agreement with the Incorporated Association or itsmembers containing union-security provisions except as authorized by the proviso toSection 8(a) (3) of the Act;performing or giving effect to the 1950 agreement or toany other contract,agreement,or understanding with the employers until certifiedby the Board, or informing employees of any of the employer members of the In-corporated Association that nonmembers of the Respondent Union would not bepermitted to work without permits issued by it or that nonmembers of the Unionwould not be permitted to work at all in the field of commercial insulation.3B. The dischargesMaxie Beardon and Claude Van Vlack at one time were members of a union re-ferred to in the record as Local 5B,a subsidiary of the Respondent Union.Upon thedissolution of Local 5B in the summer of 1950, Beardon became a member of Local25,United Brotherhood of Carpenters and Joiners of America,herein called theCarpenters,and Van Vlack,of Local 1506 of that organization.In the spring of 1950Beardon and Van Vlack were hired by Plant as insulation mechanics and continuedregularly in that employment until April 17, 1953.There is evidence that Beardonand perhaps Van Vlack were not finished mechanics in cork insulation, but they didon occasion perform this type of work for their Employer.The evidence is that ingeneral each was a completely acceptable employee, fully capable of performingthe work required of him.Jay R.Cordell,Plant's labor superintendent,testified that he knew who amongPlant'semployees was a member of the Respondent Union and,implicitly, thatBeardon and Van Vlack were not.He testified that he had instructed them, in theevent of any trouble arising on a job which might affect the customer,to leave theirwork.Cordell explained that by trouble,he meant jurisdictional disputes,argumentswith fellow employees,or any union or other difficulty threatening satisfactory serv-ice to a customer of Plant.On Friday, April 17, 1953, Beardon and Van Vlackwere doing insulation work in a building on Olympic Boulevard in Los Angeles.About noon of that day three business agents appeared at the job site-Hutchinsonof the Respondent Union, Arthur Eisele of Carpenters Local 1506, and Roy Wallaceof Carpenters Local 25.Hutchinson demanded that Beardon and Van Vlack dis-play their union cards.They refused to comply.According to Beardon, he andVan Vlack moved to another part of the building in an effort to avoid Hutchinson,but the latter followed and finally said,"Mack, you got to get off the job.We aretired of carrying you.We have been carrying you three years." Beardon then dis-played his union card to Wallace, who said, according to Beardon,"I'm your busi-ness agent and I'm going to do all in my power to keep you from getting anothertrick."Van Vlack testified that his business agent, Eisele,said that Van Vlack was notdoing work within the jurisdiction of Local 1506 and that he would have to get offthe job.Van Vlack testified further that he overheard Wallace tell Beardon thathe,Wallace, was"tired of carrying us around"and that he would arrange it so thatBeardon would never again do that sort of work.Beardon and Van Vlack then leftthe premises.Hutchinson,while admitting that he was present on this occasion,testified that hedid no more than demand that each of the two produce his union card and, whenBeardon refused to do so, turned and left.Eisele and Wallace testified that theyexamined the cards of Beardon and Van Vlack and that each was told he was work-ing outside his jurisdiction,but denied ordering them to get off the job or threaten-ing to keep them from getting further employment of the nature that they weredoing.After leaving the group,Hutchinson went over to talk to a sheet metal workerand told him that Beardon and Van Vlack were carpenters working out of theirjurisdiction.Within a few minutes after leaving the job site Beardon telephoned his Employerto report what had happened.Cordell was on vacation and Beardon spoke to Cor-dell's assistant,Denver Tarver.According to Beardon,he told Tarver that Hutchin-3Aa distinguished from residential insulation or other insulation not involving "ductwrapping." INSULATION CONTRACTORS, ETC.645son, Eisele, and Wallace had "pulled us off the job" and that Hutchinson demandedthat they leave the job site.Beardon testified that Tarver instructed him to go hometo await a call from Plant.Tarver testified that on this occasion Beardon said thatHutchinson and the other business agents had come to the job and asked him to dis-play his union card.Tarver said from the stand that he could recall no assertion byBeardon in his telephone conversation that Hutchinson had told him to get off thejob.Tarver testified that he told Beardon he did not know what to do and instructedhim to wait until someone in authority contacted him.4Tarver acquainted Cordell with the situation over the weekend and on MondayCordell, through Tarver, arranged to have two other employees report to the job tocomplete the work.Cordell admitted that Tarver told him there was some uniontrouble or dispute on the job and testified that to avoid involvement in it, he did notinquire about details.On Monday afternoon Beardon telephoned Cordell and askedif there had been any development in the union situation and if there was any workfor him.Cordell answered that he had not spoken to the Respondent Union andthat there was no work.Cordell did not inquire of Beardon at that time concern-ing the incident of the previous Friday.Again, on Tuesday, Beardon telephoned toask the same questions and received the same answers.On Thursday or FridayBeardon and Van Vlack came to Plant's office and spoke to Cordell about gettingback to work.Cordell told them that a new contract had been signed 5 and sug-gested that they go to the Respondent Union for a job referral, that he had no workfor them.Neither Beardon nor Van Vlack did so until several months later. Plantrecalled them to work on several days during the month of May, and since aboutthe first of July 1953, each has been working steadily for Plant.Not since April17, 1953, however, has Beardon or Van Vlack worked for Plant as an insulationmechanic.The type of work done by them since that date is compensated at a rateabout 30 cents an hour less than they had earned before.C. The collective-bargaining contractsMention has been made of a contract between the Incorporated Association andthe Respondent Union dated May 28, 1950, which the Board found to incorporateunlawful union-security conditions. It is the contention of the General Counsel, de-must have satisfied the Board at some point that the Order had been complied with,that the 1950 contract was given effect by the parties from the date of its executionto April 22, 1953.All witnesses for the Incorporated Association, for Plant, andfor the Respondent Union denied that this was so.On April 22, 1953, the Incorpo-rated Association and the Respondent Union entered into an agreement containinga union-security arrangement which the General Counsel does not here attack. Ina closing sentence, the agreement recites: "This agreement is a part of a basic laboragreement between the parties presently extended to May 28, 1953, and shall becomeeffective at the date hereof and remain in full force and effect for the period ofthe basic labor agreement and any extensions or renewals thereof."The General Counsel argues that the reference to "a basic labor agreement betweenthe parties" can have meaning only in respect to the unlawful agreement enteredinto on May 28, 1950, and that by that language the Incorporated Association andthe Respondent Union have admitted that the 1950 agreement has, contrary to theBoard's Order, been kept in effect for the interim period. J. S. Baum, presidentof Plant and secretary of the Incorporated Association, tesrtified that "basic laboragreement" was intended to mean and did mean no more than the practice of theemployer members of the Incorporated Association, including Plant, of payingwages generally applicable to mechanics in the industry and the observance of othercost benefits, such as travel time.Baum denied that the 1950 agreement was ex-tended through, or given effect in, any period with which the complaint is concerned.Prior to the issuance of any complaint in this matter, during the investigative stagesof the case, Attorney Steck, then apparently representing only Plant, on July 10,1953, wrote to the Board's Regional Office in Los Angeles, in part, as follows:The company has no written agreement with the Carpenters Union.How-ever for years it has been a party to an agreement with Asbestos Workers,Local No. 5. This agreement was executed by Insulation Contractors of South-ern California, Inc., a non-profit corporation, of which the company is a mem-ber.On April 17, 1953 the effective agreement between the company and the4 Tarver planned to report the problem to Cordell and later did so It is not suggestedthat he intended that Bearden and Van Vlack stay at the job site for instructions.6 Clearly, a reference to the April 22 agreement which is later described herein 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion so far as the union security provision is concerned was an agreementofMay 28, 1950. The relevant provisions of this contract are summarized inyour files commencing at page 11 of the Trial Examiner's Intermediate Reportin Consolidated Cases No. 21-CA-491, etc. ("Mundet Cork Corporation et al.").As I advised you yesterday the Board held in these latter cases that the agree-ment of May 28, 1950 did provide for a union shop contractFollowing com-pliance by the company and the union with all provisions of the Board's orderin the consolidated cases, the company received from the Board a letter ofMay 19, 1952 stating that compliance had been effected. Prior to that time theBoard had conducted a certification election in which Local 5 was certifiedas the bargaining representative for all asbestos mechanics employed by thecompany.The parties thereupon reinstated, and had in effect on April 17, 1953the union security contract which was before the Board in the consolidated cases.On April 22, 1953 Insulation Contractors of Southern California, Inc. andLocal 5 implemented this union security agreement by executing a type of unionsecurity clause which I believe has met with the informal approval of theBoard locally in building trade cases generally. I enclose for your files an un-signed copy of this agreement of April 22, 1953.On May 28, 1953 Insulation Contractors and Local 5 executed for the firsttime since 1950 a new form of printed agreement, Articles V and XI of whichare identical with the language set forth in prior agreements commencing atpage 11 of the Intermediate Report referred to above.Article VII of the newagreement reads as follows:Local 5 will direct non-members to the employers in the numbers agreedupon and shall issue them Referral Cards for purpose of identification andclassification.You will note that the agreement of April 22, 1953 provides in its Article VIIIthat it shall remain in effect for the period of the "basic labor agreement andany extensions or renewals thereof." In order to remove any doubt, however,that the execution of the May 28, 1953 agreement would not affect the April 22,1953 agreement there was executed on June 4, 1953 a letter agreement betweenInsulation Contractors and Local 5 to make it clear that the April 22, 1953agreement continues in effect at this time. I enclose for your files a conformedcopy of the June 4, 1953 agreement.3.Facts of the Present Case.The facts of the present case so far as the company is concerned are all sum-marized in a letter to me of July 2, 1953 from Mr. Baum reading in part asfollows:The circumstances causing Maxie Beardon's temporary termination fromthis company was entirely jurisdictional.Mr. Beardon carries a card inLocal No 1506, a Carpenters' Local, having jurisdiction over home in-sulation, dry wall construction, etc.Mr Beardon was employed by uson a project in which he was installing Fiberglas insulation to air con-ditioning ducts which falls under the jurisdiction of Local No. 5, AsbestosWorkers.After five hours work on Friday, April 17, 1953, Mr. Beardon telephonedthe office that he had been "knocked off the job" by the Business Agent ofLocal No. 1506, Mr Art Eisele.He was properly referred to Local No. 5for work clearance shortly after that date, this clearance to be issued underthe terms of the Articles of Agreement, dated April 22, 1953, which con-firmed our Union Shop relations with Local No. 5. (We believe you have acopy of this, Agreement.)Since that date Mr. Beardon has been intermit-tently employed in home insulation and carpenter work, having worked forus during the weeks of May 3d, May 17th, May 24th and May 31st. Duringthe numerous telephone calls reported by Mr. Cordell during the weekof April 20th, Mr. Beardon made a statement that he was going to take athree weeks vacation.Upon his return from his vacation he was calledby Mr. Cordell for a job assignment and was told that Mr. Beardon had beenill since his return from his vacation.We have made a sincere effort to employ Mr. Beardon in work coveredunder the jurisdiction of Local No. 1506.Attorney Steck objected strenuously to the receipt of this letter in evidence, claim-ing that it did not constitute admission on the part of any respondent representedby him, but merely his then belief as to the facts of the case, which later proved to INSULATION CONTRACTORS,ETC.647be inaccurate.As the statements made in the letter appear to be within the scopeof Attorney Steck's agency,and as in part they appear to be against the interest ofPlant, I have considered them as part of the evidence in the case.That portionof the letter which purports to quote a letter to Attorney Steck from J. S. Baum,Plant's president,relating to the termination of Beardon,was not disavowed byeither Baum or Steck at any time during the hearing. It is argued that statementsof counsel not made during the course of trial are not admissible in Californiacourts against the client unless certain formalities are met. I do not consider thatthis rule, whatever its scope,has application to a Board proceeding.In the answerfiled in behalf of the Incorporated Association and Plant, it is denied that thecollective-bargaining agreement of 1950 was extended in any form beyond May28, 1952. It is there asserted that during the period of about June 1952 to April22, 1953, the employers and the Respondent Union observed,informally,a union-shop practice in compliance with the terms of the Act.During the course of thehearing Attorney Steck offered to stipulate that for the period May 28, 1952, toApril 22, 1953,the parties observed a union-shop practice identical with the termsof the agreement signed on April 22, 1953.Hutchinson,at that point, statedthat he agreed with Steck's description of the situation as it then existed. It maybe recalled that the complaint alleges the execution of a written collective-bargain-ing agreement on or about December 15, 1952, requiring membership in the Re-spondent Union as a condition of employment,and the practice then and there-after of effecting closed shop conditions at the shops of the various employer mem-bers of the Incorporated Association.These varying contentions,admissions, anddenials have little beyond their utterance to support them. It appears to be thefact that the Respondent Union is, for all practical purposes,the sole source avail-able to employers for the recruitment of insulation mechanics.Hutchinson testi-fied that for the past year or two many nonmembers of the Respondent Union hadbeen dispatched through his organization to fill the requests of employer membersof the Incorporated Association.An examination of his testimony leaves littledoubt, however,that at least until April 22, 1953, nonunion members were notdispatchedwhilemembers remained unemployed.Assuming that to have beenthe situation up to April 22, 1953, the Respondent Union, by such conduct, didnot necessarily violate the Act in any respect.A union is not under obligation toobtain employment for those not its members unless it has by contract constituteditself the sole avenue leading to hire.The agreement effective April 22 provides,in part, as follows:The ASSOCIATION and the UNION agree that in the employment of work-men for all work covered by this Agreement,the following conditions andprocedure shall govern:That the UNION shall establish and maintain open and non-discriminatoryemployment lists for employment of workmen in the work and area jurisdiction-of the UNION.That the members of the ASSOCIATION shall first call upon the UNIONfor such men as they may from time to time need,and the UNION shallimmediately furnish to the ASSOCIATION member the required number ofqualified and competent workmen and skilled mechanics of the classificationsneeded by the ASSOCIATION member.That the UNION will furnish each such required competent workman orskilledmechanic entered on its lists, totheASSOCIATIONmember by useof a written referral and will furnish such workmen or skilled mechanics fromthe UNION'S listings in the following manner:(a)The specifically named workmen who have been recently laid off or ter-minated in the UNION'S work and area jurisdiction by the ASSOCIA-TION member desiring to reemploy the same workmen in that same areaprovided they are available for employment.(b)Workmen who have been employed by the ASSOCIATION members intheUNION'S work and area jurisdiction within the multiple-employerunitduring the previous ten (10)years,and are available foremployment.(c)Workmen whose names are entered on the list of the UNION havingwork and area jurisdiction and who are available for employment.That reasonable advance notice(but not less than 24 hours)will be given bythe ASSOCIATION member to the UNION,upon ordering such workmen ormechanics;and in the event that 48 hours after such notice,the UNION shall notfurnish workmen, the ASSOCIATION member may procure workmen from any 648DECISIONSOF NATIONALLABOR RELATIONS BOARDother source or sources.Ifmen are soemployed, the ASSOCIATION mem-ber willimmediately report tothe UNIONeach such workman by name.IIIThe ASSOCIATION agrees that workmen employed by ASSOCIATIONmembers or workmen employed by their SUB-CONTRACTORS for a period ofthirty(30) days continuously or accumulatively within the multiple-employerunit and procured in accordance with Article II of this Agreement or procuredfrom other sources by the ASSOCIATION members and their SUB-CONTRAC-TORS shall become members of the UNION immediately upon terms andqualifications not more burdensome than those applicable at such times to otherapplicants of the UNION.If, as Hutchinson and Attorney Steck offered to stipulate,such a union-securityarrangement was in effect for a period of about a year prior to the date of theexecution of the quoted agreement,and if, further,the Respondent Union duringthat period was giving preference in dispatching to its own members, a violationof the Act would have existed.But the offered stipulation was not accepted andI do not in that situation consider the existence of such an agreement to have beenestablished.Upon a consideration of the varying contentions,admissions,denials,and the slight evidence of any other character bearing upon the issue,I find thatthe evidence does not establish by its preponderance just what qualifications ofmembership in the Respondent Union, if any, were a requisite during the periodfrom May 28,1952, to April 22, 1953, to retain or obtain employment with mem-bers of the Incorporated Association.At some point during the history of thiscase, and perhaps now, Plant has defended the termination of employment ofBeardon and Van Vlack upon the ground that they had failed to comply with theconditions of a valid union-shop agreement.Such a defense,to be meritorious,must, at a minimum and at the outset, rest upon a clearly stated union-securityagreement.6The position of the Incorporated Association and Plant, as stated inthis record, is confused and self-contradictory to the extent that I do not find thatany qualification of membership in the Respondent Union was a condition of em-ployment at any time, by virtue of a valid contract,during the period from May 28,1952, to April 22, 1953.As the unfair labor practice charged against the Incorporated Association is theexecution of an invalid union-security or closed shop agreement on or about Decem-ber 15, 1952,as I consider there to be a failure of proof in respect to the existenceof any such agreement at any time of concern in this proceeding,and as there is acomplete absence of proof that the Incorporated Association has by practice giveneffect to closed shop conditions affecting-employees of its members,I find that theIncorporated Association has not violated the Act in any particular.It follows,therefore,that there are no unfair labor practices for the Association, if it be asuccessor,to remedy.D. Conclusions as to Beardon and Van VlackSometime in March 1950,before beginning his employment with Plant,Beardonfiled an application for membership in the Respondent Union and accompanied itwith a check representing the initiation fee.His application was rejected, andwhen,a year later,Beardon inquired of Hutchinson if it might be renewed,Hutchin-son replied,according to Beardon,that nothing could be done for him.Hutchinson testified that on April 17, 1953,he was making a routine check ofemployees on construction jobs when he encountered Beardon and Van Vlack.The "routine check," Hutchinson conceded,was to implement a purpose of keepingeach craft within the jurisdictional lines of the American Federation of Labor inthe building trades department.By keeping members of unions other than theRespondent Union from working within the jurisdiction of the latter,jurisdictionaldisputesmight be minimized or avoided.On that day, as for many days in thepreceding 3 years, Beardon and Van Vlack were working peacefully at their assign-ments, entirely content,itseems, with their rather substantial hourly earnings andsatisfying the requirements of their Employer.The visit of Hutchinson and theother two business agents abruptly terminated this harmonious arrangement.Thecomplaint alleges that the Respondent Union caused the change.The issue turns inpart on what Hutchinson did then.Beardon alone among those present on theoccasion testified that Hutchinson ordered him to leave the job.Van Vlack testified6 OtisElevator Company, 97NLRB 786, 791. INSULATION CONTRACTORS, ETC.649That Wallace told Beardon that he "was tired of carrying us around,that he wasgoing to see that Mr. Beardon would never do that kind of work again,"and thatEisele said to Van Vlack,"You're not in your kind of work.You will have to getoff the job."Van Vlack described the incident as "pretty excitable"and uponquestioning at the hearing by Hutchinson said,". . .Iknow you was quite whitein the face.I don'tknow whether you was ready for a fight,I don'tknow whatwas the matter,but you were excited about something.I know that."AccordingtoVanVlack,the three business agents followed him and Beardon to a corner ofthe building where their insulating material was.At nopoint in his testimony didVan Vlack attribute to Hutchinson any remark concerning leaving the job, only thatHutchinson asked to see his union card.His testimony viewed from a standpointmost favorable to the General Counsel does no more than suggest that Hutchinsonmay have been present when Eiseie and Wallace spoke to the two workers.Hutchin-son testified that he asked Beardon and Van Vlack for their building trades cards,that Beardon said,"Don't tell this guy nothing, . . .Let's roll this stuff up, .and -get out of here."According to Hutchinson nothing further happened in hispresence or hearing;that he then left the spot to talk to another worker in a differentplace in the building.Eisele and Wallace testified that they heard Hutchinson sayno more than he admitted and denied that they had ordered the men to get offthe job or did more than tell them they were working out of their jurisdiction.In general,Beardon,Van Vlack, Hutchinson,and Wallace impressed me as crediblewitnesses.Eisele answered questions,however, in such an evasive manner as tocause me to have some doubt as to his reliability.An antipathy running betweenBeardon and Hutchinson which may have served to color their testimony, perhapsunconsciously,was apparent from the demeanor of each. The same feeling did notappear to exist in respect to Van Vlack. I am persuaded that the version given byVan Vlack as to what happened on April 17 is the dispassionate one and I credit it.I find that on that occasion,Hutchinson asked to see the union cards, that Eisele andWallace made the remarks Van Vlack attributed to them, and that the presence ofHutchinson when they weremade is notestablished.In leaving the job as they did, Beardon and Van Vlack were following the instruc-tion of Cordell.It is clear that the instruction was given in order that any develop-ment containing the possibility of labor or other trouble, which of course wouldaffect Plant's ability to carry out the terms of whatever contract he may have hadto perform,was to be avoided.The evidence suggests, but perhaps does not estab-lish, that Plant may have believed the Respondent Union to have been unaware ofthe continued employment of Beardon and Van Vlack. Beginning in April 1952,pursuant to agreement with the Respondent Union, Plant made monthly paymentsto it based upon the earnings of individual employees within the bargaining unit itrepresented under a health and welfare plan.The list, supplied monthly to theRespondent Union along with Plant's check,gave the name of each employee inwhose behalf the payment was made, whether a member or not. The names ofBeardon and Van Vlack never appeared.Whether this resulted from an attemptby the Respondent to keep knowledge from the Union of their employment, therecord does not answer.?Nor does it explain, satisfactorily, the reason for Cordell'sinstruction to the two to leave the job at once in the event of any sort of dispute,or trouble,including such developments involving a union, except upon the hypothesisthat Cordell anticipated an objection by the Union at some time to the employment,of Beardonand VanVlack as insulation mechanics and had determined that in suchan eventuality they were to leave their jobs rather than risk anything in the natureof a strike or other interruption to work.Cordell's reaction in learning that Beardonand Van Vlack had left their assignment, is consistent with that hypothesis.As hetestified,he did not want to get involved in any trouble and the simple way forhim to handle the situation was to send other mechanics out to complete the job.It is of course most significant that Beardon and Van Vlack, after April 17, werenever again afforded employment by Plant in any work under the claimed jurisdic-tion of the Respondent Union despite the fact that Plant thereafter hired many addi-tional insulation mechanics.Plant must have felt that risk was involved in returningthese men to the work that they had performed for the past 3 years, so other employ-ment was found for them.President Baum and Superintendent Cordell denied that the Respondent Unionmade any representations to Plant in connection with the continued employment ofBeardonand Van Vlack.Hutchinson denied that be requested Plant to do anythingCordell testified that sometime before April 17 Hutchinson inquired why Beardon andVan Vlack were not listed.That inquiry evidences Hutchinson'sawareness of theiremployment 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout the two men. Althoughit seems asclear as can be that hadnot Hutchinsonand the other two business agents appeared on the scene on April 17,Beardon andVan Vlack would have continued in their workuntilits completion and then,as in thepast,would have beenassignedfurther work asinsulationmechanics, as oppor-tunity permitted, it does not follow that, within themeaningof Section 8 (b) (2)of the Act, the Respondent Union caused their loss of employment.Hutchinson, ineffect, admitted a purpose to keep Beardon, Van Vlack, or any other nonmember ofthe Respondent Union, from working as insulation mechanics.8 But on the facts asdeveloped here, he did no more about it than request the two to display their unioncards.I consider the threats uttered on this occasion by Wallace and Eisele, out ofthe presence of Hutchinson, to establish no liability in the Respondent Union.Wal-lace and Eisele were agents of other labor organizations not named here as respond-ents.The evidence does not establish by its preponderance that Hutchinson causedor attempted to cause Plant to discharge Beardon and Van Vlack.Cordell knew from the information given him by Tarver that Beardon and VanVlack had left their work because of some union trouble.He also knew that in leav-ing they were following instruction which he had given. In these circumstances itwas the duty of Plant to take effective action to assure Beardon and Van Vlack thatthey would be protected in their right to work.Not only did Plant fail to do this,but on the contrary it indicated, by failing to call the men back to work in the jobsthey had held, its acquiescence to the situation.The responsible officials of Plant,by their conduct, evidenced a belief that the continued employment of Beardon andVan Vlack asinsulationmechanics might lead to a labor dispute, and an unwillingnessto hazard such a development .9 By depriving them of employmentas insulation me-chanics, Plant implemented the purpose of the "routine check." I will assume thatPlant had no intention to encourage or discourage membership in any union; that, asI have found, the discharges were made solely to prevent the development of a dis-pute with the Respondent Union or any other labor organization which might leadto a work interruption.But the forseeable consequence of Plant's conduct was toencourage employees to perform work only within the jurisdictional boundaries setby their union.Thus Plant, at the expense of Beardon and Van Vlack, did what itbelieved would be welcomed by the Respondent Union and the Carpenter locals andterminated two satisfactory employees because it believed that their continued em-ployment was displeasing to those organizations.That no demand for such actionby any of the unions mentioned is established by this record is immaterial.The nat-ural consequence of the discharges was to encourage all employees doing commercialinsulationwork to reach an understanding with the Respondent Union. True, mem-bership in that organization might not have been granted to them, but the encourage-ment is no lessreal for thatreason.10I find that by the discharge of Beardon and Van Vlack, Plant encouragedmember-ship in or approval by the Respondent Union and that Plant thereby discriminatedagainstemployees within the meaning of Section 8 (a) (3) of the Act.By such discrimination, Plant interfered with, restrained, and coerced employeesin the exercise of rights guaranteed in Section 7 of the Act and thereby violated Sec-tion 8(a) (1) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Plant set forth in section II, above, occurring in connection withits operations described in section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.8 Inconsistently, it appears that in December 1953 and at other times, Plant had a largenumber of employees in the Respondent Union's jurisdiction who were notitsmembers.Some of these, according to Hutchinson, were applicants for membership not yet capable ofmeeting the exacting standards of competency which his organization had setAll, ex-cept Beardon and Van Vlack, were named in the welfare fund list. As the purpose of theunion card check on various job sites was to insure that men were working within thejurisdiction of the union to which they belonged, and as the Respondent Union was onnotice that many nonmembers were working for Plant in commercial insulation, it is evi-dent that the Respondent Union for some reason was not enforcing its right under theApril 22, 1953, agreement to require nonmembers to join after 30 days' employment5N. L R B v. Pappas and Co.,etat,203 F 2d 569 (C A. 9), enfg. 94 NLRB 1195.iUN.L R. B. v. International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, etc , Local Union No. 41, AFL,347 U. S. 17. JACKSON CHAIR COMPANY,INC.651IV.THE REMEDYHaving found that Plant has engaged in certain unfair labor practices, I shall recom-mend that it be ordered, to cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.Having found that Plant has discriminated in regard to the hire and tenure ofemployment of Maxie Beardon and Claude Van Vlack, I shall recommend that Plantoffer to each of them immediate and full reinstatement to his former or substantiallyequivalent position as insulation mechanic, without prejudice to his seniority or otherrights and privileges, and make each whole for any loss of pay suffered as a resultof the discrimination by payment to him of a sum of money equal to the amount hewould have earned as an insulation mechanic from April 17, 1953, to the date ofthe offer of reinstatement, less his net earnings during that period.The computationshall be made on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, 291-294. Earnings in one particular quartershall have no effect upon the back-pay liability for any other such period. It willalso be recommended that Plant make available to the Board upon request payrolland other records to facilitate the checking of back pay.Having found that the evidence does not establish that the Respondent Union andHutchinson caused or attempted to cause the discharge of Beardon and Van Vlack,and as there is no evidence that the Respondent Union and Hutchinson restrainedor coerced Beardon or Van Vlack in respect to rights guaranteed in Section 7 of theAct, it will be recommended that the complaint against the Respondent Union andHutchinson be dismissed in its entirety.As the evidence does not establish any violation of the Act by the IncorporatedAssociation, it will be recommended that the complaint against the IncorporatedAssociation and the Association be dismissed in its entirety.Upon the basis of the foregoing findings of fact, and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Local 5 of the International Association of Heat and Frost Insulators and As-bestosWorkers, AFL, is a labor organization within the meaning of Section 2 (5)of the Act.2.Albert E. Hutchinson is the agent of the above-named Union.3.By discriminating in regard to the hire and tenure of employment of MaxieBeardon and Claude Van Vlack, thereby encouraging membership in and approvalby the Respondent Union, Plant Insulation Company has engaged in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4.By thus interfering with, restraining, and coercing employees in the exerciseof rights guaranteed by Section 7 of the Act, Plant Insulation Company has engagedin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.6.The evidence does not establish any violation of the Act on the part ofInsula-tion Contractors of Southern California, Inc., Insulation Contractors of SouthernCalifornia, Local 5 of the International Association of Heat and Frost Insulatorsand Asbestos Workers, AFL, and itsagent,Albert E. Hutchinson.[Recommendations omitted from publication.]JACKSONCHAIRCOMPANY,INC.andINTERNATIONAL UNION, UNITEDAUTOMOBILE WORKERS OF AMERICA,AFL.Case No. 9-CA-746.October 29, 1954Decision and OrderOn June 3, 1954, Trial Examiner C. W. Whittemore issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom and110 NLRB No. 102.